Counsel for plaintiff in error have filed petition for rehearing, with request that if same be overruled the court again review the evidence and modify the judgment, because it is apparent from the record that the verdict assessing the maximum penalty was probably the result of passion and prejudice, occasioned by the admission of evidence of doubtful competency.
In view of the fact that this is the first time that the plaintiff in error has been convicted of an offense against the laws of this state, and, after again reviewing the evidence, the court has reached the conclusion that the judgment should be modified to provide a fine of $250 and imprisonment in the county jail for a period of 60 days, and as so modified the judgment be affirmed. It is therefore considered, ordered, and adjudged that the judgment of the trial court assessing a fine against plaintiff in error in the sum of $500 and that *Page 81 
he be imprisoned in the county jail for a period of 6 months be, and the same is hereby, modified to provide a fine of $250 and imprisonment in the county jail for a period of 60 days.
As so modified, the judgment is affirmed.